OPINION BY
BATES, J.
.......{Journal, infra, *p. 29)
1. Where the right of navigation is secured by treaty, privileges incidental to the enjoyment of the right are constructively given.
2. Anchoring off shore instead of attempting a dangerous passage at an unseasonable hour and going ashore for the purpose of refreshment is not an unlawful landing.
3. Where traveling equipage is landed because of distress of weather and the time for making known that distress has not elapsed, a seizure is premature.
*3174. An oath of destination cannot be legally demanded where the landing is because of distress of weather, and refusal to make such an oath does not warrant a seizure, especially before the expiration of twenty-four hours.
5. The court having found there was a reasonable cause of seizure, claimants are not entitled to costs. (Act of March 2,1799, Sec. 89)